 

 

Exhibit 10.1

[ghpna1xeg2jz000001.jpg]

 

February 26, 2019

Eiger BioPharmaceuticals, Inc.

2155 Park Boulevard

Palo Alto, CA 94306

Stephana Patton

894 De Haro Street

San Francisco, CA 94107

 

Re:Employment Terms

Dear Stephana,

Eiger BioPharmaceuticals, Inc. (“Eiger” or the “Company”) is pleased to offer
you employment on the following terms.

Duties, Compensation and Benefits

You will serve as the General Counsel, Corporate Secretary, and Chief Compliance
Officer, reporting to the President and Chief Executive Officer.  You will work
at our facility located at 2155 Park Boulevard in Palo Alto, California.  Of
course, Eiger may change your position, duties, and work location from time to
time in its discretion.

Your salary will be $335,000 per year, less payroll deductions and
withholdings.  You will be paid semi-monthly.

In addition, you will be eligible for an annual bonus, targeted at 35% of your
base salary.  Whether you receive this bonus, and the amount of any such bonus,
will be determined by the Company in its sole discretion based upon your
performance, the Company’s performance and such other criteria that the Company
deems relevant. Any bonus shall be paid within thirty (30) days after the
Company’s determination that a bonus shall be awarded.  You must be employed on
the day that your bonus (if any) is paid in order to earn the bonus.  Therefore,
if your employment is terminated either by you or the Company for any reason
prior to the bonus being paid, you will not have earned the bonus and no partial
or prorated bonus will be paid.  

As an exempt salaried employee, you will be expected to be available and working
during the Company’s regular business hours, and without additional
compensation, for such extended hours or additional time as appropriate to
manage your responsibilities.  

You will be eligible for the following standard Company benefits:  medical
insurance, paid time off (PTO), 401(K), Employee Stock Purchase Plan (ESPP) and
holidays.  Details about these benefits are provided in the Employee Handbook
and Summary Plan Descriptions, available for your review.  Eiger may change
compensation and benefits from time to time in its discretion.

 

--------------------------------------------------------------------------------

 

 

 

[ghpna1xeg2jz000001.jpg]

 

 

Subject to approval by the Company’s Board of Directors (the “Board”), under the
Eiger Equity Incentive Plan (the “Plan”), the Company shall grant you an option
to purchase 90,000 shares (the “Option”) of the Company’s Common Stock at fair
market value as determined by the Board as of the date of grant.  The Option
will be subject to the terms and conditions of the Plan and your grant
agreement.  Your grant agreement will include a four-year vesting schedule,
under which 25 percent of your shares will vest after twelve months of
employment, with the remaining shares vesting monthly thereafter, until either
your Option is fully vested or your employment ends, whichever occurs first.

As an Eiger employee, you will be expected to abide by Company rules and
policies, and acknowledge in writing that you have read the Company’s Employee
Handbook.  As a condition of employment, you must sign and comply with the
attached Employee Proprietary Information and Inventions Agreement which
prohibits unauthorized use or disclosure of Eiger proprietary information, among
other obligations.

In your work for the Company, you will be expected not to use or disclose any
confidential information, including trade secrets, of any former employer or
other person to whom you have an obligation of confidentiality.  Rather, you
will be expected to use only that information which is generally known and used
by persons with training and experience comparable to your own, which is common
knowledge in the industry or otherwise legally in the public domain, or which is
otherwise provided or developed by the Company.  You agree that you will not
bring onto Company premises any unpublished documents or property belonging to
any former employer or other person to whom you have an obligation of
confidentiality. You hereby represent that you have disclosed to the Company any
contract you have signed that may restrict your activities on behalf of the
Company.

At Will Employment; Severance

Your employment with the Company will be “at-will.”  You may terminate your
employment with Eiger at any time and for any reason whatsoever simply by
notifying Eiger.  Likewise, Eiger may terminate your employment at any time,
with or without cause or advance notice.  Your employment at-will status can
only be modified in a written agreement signed by you and by an officer of
Eiger.

If, after you complete one (1) year of employment with the Company, the Company
terminates your employment without Cause (as defined below), and other than as a
result of your death or disability, and provided such termination constitutes a
“separation from service” (as defined under Treasury Regulation Section
1.409A-1(h), without regard to any alternative definition thereunder, a
“Separation from Service”), then subject to your obligations below, you shall be
entitled to receive the following severance benefits:

 

(i)

an amount equal to six (6) months of your then current base salary, less all
applicable withholdings and deductions, paid over such six (6) month period, on
the schedule described below (the “Salary Continuation”);  

 

--------------------------------------------------------------------------------

 

 

 

[ghpna1xeg2jz000001.jpg]

 

 

(ii)

if you timely elect continued coverage under COBRA for yourself and your covered
dependents, then the Company shall pay the COBRA premiums necessary to continue
your health insurance coverage in effect for yourself and your eligible
dependents on the termination date until the earliest of (A) the close of the
six (6) month period following the termination of your employment, (B) the
expiration of your eligibility for the continuation coverage under COBRA, or (C)
the date when you become eligible for substantially equivalent health insurance
coverage in connection with new employment or self-employment.  If you become
eligible for coverage under another employer's group health plan or otherwise
cease to be eligible for COBRA during the period provided in this clause, you
must immediately notify the Company of such event, and all payments and
obligations under this clause shall cease (the “Paid COBRA Benefits”); and

 

(iii)

acceleration of the vesting of the Option as of the date of termination as to
50% of the then-unvested shares subject to the Option.

If, after you complete six (6) months of employment with the Company, there is a
Change of Control (as defined below), and within one (1) year after the
effective date of that Change in Control, the Company terminates your employment
without Cause (as defined below), and other than as a result of your death or
disability, or you resign for Good Reason (as defined below), and provided such
termination constitutes a Separation from Service, then subject to your
obligations below, you shall be entitled to receive the following severance
benefits:

 

(i)

an amount equal to twelve (12) months of your then current base salary, less all
applicable withholdings and deductions, paid over such twelve (12) month period,
on the schedule described below (the “Salary Continuation”);  

 

(ii)

if you timely elect continued coverage under COBRA for yourself and your covered
dependents, then the Company shall pay the COBRA premiums necessary to continue
your health insurance coverage in effect for yourself and your eligible
dependents on the termination date until the earliest of (A) the close of the
twelve (12) month period following the termination of your employment, (B) the
expiration of your eligibility for the continuation coverage under COBRA, or (C)
the date when you become eligible for substantially equivalent health insurance
coverage in connection with new employment or self-employment.  If you become
eligible for coverage under another employer's group health plan or otherwise
cease to be eligible for COBRA during the period provided in this clause, you
must immediately notify the Company of such event, and all payments and
obligations under this clause shall cease (the “Paid COBRA Benefits”); and

 

(iii)

acceleration of the vesting of the Option as of the date of termination as to
100% of the then-unvested shares subject to the Option.

 

--------------------------------------------------------------------------------

 

 

 

[ghpna1xeg2jz000001.jpg]

 

Your receipt of any of the severance benefits set forth above is conditional
upon your continuing to comply with your legal and contractual obligations to
the Company and your delivering to the Company an effective, general release of
claims in favor of the Company in a form acceptable to the Company within 60
days following your termination date.  The Salary Continuation will be paid in
equal installments on the Company’s regular payroll schedule and will be subject
to applicable tax withholdings over the period outlined above following the date
of your termination date; provided, however, that no payments will be made prior
to the 60th day following your Separation from Service.  On the 60th day
following your Separation from Service, the Company will pay you in a lump sum
the Salary Continuation that you would have received on or prior to such date
under the original schedule but for the delay while waiting for the 60th day in
compliance with Code Section 409A and the effectiveness of the release, with the
balance of the Salary Continuation being paid as originally scheduled.  

Definitions

A “Change in Control” shall mean any consolidation or merger of the Company with
or into any other corporation or other entity or person, or any other corporate
reorganization, in which the capital stock of the Company immediately prior to
such consolidation, merger or reorganization, represents less than 50% of the
voting power of the surviving entity (or, if the surviving entity is a wholly
owned subsidiary, its parent) immediately after such consolidation, merger or
reorganization; or any transaction or series of related transactions to which
the Company is a party in which in excess of fifty percent (50%) of the
Company’s voting power is transferred; provided that a Change in Control shall
not include (x) any consolidation or merger effected exclusively to change the
domicile of the Company, or (y) any transaction or series of transactions
principally for bona fide equity financing purposes in which cash is received by
the Company or indebtedness of the Company is cancelled or converted or a
combination thereof approved by two-thirds of the outstanding shares of
preferred stock of the Company.  

For purposes of this letter agreement, “Good Reason” shall mean the occurrence
of any of the following without your consent: (i) relocation of your principal
place of employment of over 50 miles; or (ii) a material reduction in your
responsibilities or compensation (that is not otherwise applicable to the other
members of the management team).  You cannot terminate your employment for Good
Reason unless you have provided written notice to the Company of the existence
of the circumstances providing grounds for termination for Good Reason within
thirty (30) days after the existence of such event, and the Company has had at
least thirty (30) days from the date on which such notice is provided to cure
such circumstances, and you resign his employment within thirty (30) days after
the end of such cure period.

For purposes of this letter agreement, “Cause” shall mean that in the reasonable
determination of the Board, you commit any felony or crime involving moral
turpitude, participate in any fraud against the Company, willfully breach your
duties to the Company, wrongfully disclose any trade secrets or other
confidential information of the Company, or materially breach any material
provision of the Agreement, the Proprietary Information and Inventions Agreement
or any other agreement entered into with the Company.

 

--------------------------------------------------------------------------------

 

 

 

[ghpna1xeg2jz000001.jpg]

 

Section 409A

It is intended that all of the severance benefits and other payments payable
under this letter satisfy, to the greatest extent possible, the exemptions from
the application of Code Section 409A provided under Treasury Regulations 1.409A
1(b)(4), 1.409A 1(b)(5) and 1.409A 1(b)(9), and this letter will be construed to
the greatest extent possible as consistent with those provisions.  For purposes
of Code Section 409A (including, without limitation, for purposes of Treasury
Regulation Section 1.409A 2(b)(2)(iii)), your right to receive any installment
payments under this letter (whether severance payments, reimbursements or
otherwise) shall be treated as a right to receive a series of separate payments
and, accordingly, each installment payment hereunder shall at all times be
considered a separate and distinct payment.  Notwithstanding any provision to
the contrary in this letter, if you are deemed by the Company at the time of
your Separation from Service to be a “specified employee” for purposes of Code
Section 409A(a)(2)(B)(i), and if any of the payments upon Separation from
Service set forth herein and/or under any other agreement with the Company are
deemed to be “deferred compensation”, then to the extent delayed commencement of
any portion of such payments is required in order to avoid a prohibited
distribution under Code Section 409A(a)(2)(B)(i) and the related adverse
taxation under Section 409A, such payments shall not be provided to you prior to
the earliest of (i) the expiration of the six-month period measured from the
date of your Separation from Service with the Company, (ii) the date of your
death or (iii) such earlier date as permitted under Section 409A without the
imposition of adverse taxation.  Upon the first business day following the
expiration of such applicable Code Section 409A(a)(2)(B)(i) period, all payments
deferred pursuant to this paragraph shall be paid in a lump sum to you, and any
remaining payments due shall be paid as otherwise provided herein or in the
applicable agreement. No interest shall be due on any amounts so deferred.

Miscellaneous

This offer is contingent upon a background check clearance, reference check, and
satisfactory proof of your right to work in the United States.  You agree to
assist as needed and to complete any documentation at the Company’s request to
meet these conditions.

This letter, together with your Employee Proprietary Information and Inventions
Agreement, forms the complete and exclusive statement of your employment
agreement with Eiger.  It supersedes any other agreements or promises made to
you by anyone, whether oral or written.  Changes in your employment terms, other
than those changes expressly reserved to the Company’s discretion in this
letter, require a written modification signed by an officer of Eiger.  

Please sign and date this letter, and the enclosed Employee Proprietary
Information and Inventions Agreement and return them to me by February 26, 2019,
if you wish to accept employment at Eiger under the terms described above.  If
you accept our offer, we would like you to start on March 18, 2019.

 

--------------------------------------------------------------------------------

 

 

 

[ghpna1xeg2jz000001.jpg]

 

We look forward to your favorable reply and to a productive and enjoyable work
relationship.

 

Sincerely,

 

 

 

[ghpna1xeg2jz000007.jpg]

David Cory

President and Chief Executive Officer

 

Accepted:

 

[ghpna1xeg2jz000008.jpg]

Stephana Patton

 

February 26, 2019

Date

 

Attachment:  Employee Proprietary Information and Inventions Agreement

 